—Judgment, Supreme Court, New York County (Richard Andrias, J., on CPL 30.30 motion; Mary McGowan Davis, J., at jury trial and sentencing), rendered April 19, 1994, convicting defendant of assault in the second degree and criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years, unanimously affirmed.
Defendant was not denied his statutory right to a speedy trial as the time chargeable to the People was well within the prescribed period of 182 days (CPL 30.30 [1] [a]). Some excludable periods are the 62-day period from November 12, 1992 to January 13, 1992 when defendant was without counsel and new counsel had to be assigned, through no fault of the court (CPL 30.30 [4] [f]) and the 34-day period from April 7, 1993 to May 11, 1993 as a reasonable time for the People to prepare for the pretrial hearings (CPL 30.30 [4] [a]; People v Green, 90 AD2d 705).
The defense put credibility at the heart of the case and argued that either defendant’s version of events or the victim’s was truthful and necessarily pitted the credibility of the People’s other witnesses against defendant. It was permissible for the People in response to argue that in order to credit defendant’s testimony, the jury had to believe that the People’s witnesses had all "agreed” what to say at trial and, that if there had been an agreement among these witnesses, they "would have done a better job” (see, People v Davis, 61 NY2d 202, 207; People v Galloway, 54 NY2d 396, 399; People v York, 133 AD2d 130, 133, lv denied 70 NY2d 939). Concur—Murphy, P. J., Milonas, Kupferman, Ross and Mazzarelli, JJ.